NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONNA LYNN KAIMI,                               No.    16-15045

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00483-JMS-BMK

 v.
                                                MEMORANDUM*
STATE OF HAWAII DEPARTMENT OF
PUBLIC SAFETY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   J. Michael Seabright, Chief Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Hawaii state prisoner Donna Lynn Kaimi appeals pro se the district court’s

judgment following a bench trial in her 42 U.S.C. § 1983 action alleging excessive

force. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the district court’s evidentiary rulings. Janes v. Wal-Mart Stores Inc.,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
279 F.3d 883, 886 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in excluding evidence of

defendant Anderson’s prior acts because it was “not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1).

      The district court did not abuse its discretion in admitting defendant

Anderson’s testimony concerning what could be seen when standing atop tables in

the dining room because this was relevant evidence and Kaimi failed to establish

that its probative value was substantially outweighed by the risk that it would be

unfairly prejudicial. See Fed. R. Evid. 401 (standard for relevance); Fed. R. Evid.

403 (allowing relevant evidence to be excluded where its probative value is

substantially outweighed by potential for prejudice).

      The district court did not abuse its discretion in admitting Visitacion’s

testimony after non-party Visitacion had listened to the trial testimony of Kaimi

because, even if Kaimi had invoked Federal Rule of Evidence 615 to exclude

Visitacion from the courtroom, the record does not support a finding that

Visitacion’s testimony prejudiced Kaimi. See Fed. R. Evid. 615 (rule of exclusion

of witnesses); Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 859 (9th

                                          2                                       16-15045
Cir. 2014) (evidentiary rulings are not reversed absent a showing of prejudice).

      The district court did not clearly err in its credibility determinations because

its determinations were “plausible in light of the record viewed in its entirety.”

Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir. 2002) (“[I]f the district

court’s findings are plausible in light of the record viewed in its entirety, the

appellate court cannot reverse even if it is convinced it would have found

differently”).

      We reject as unsupported by the record Kaimi’s contentions concerning

evidence of her medical condition and that the district court was biased against her.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                        16-15045